NOTE: This order is nonprecedential.
United States Court of Appeals
for the Fede1'al Circuit
SEARS ECOLOGICAL APPLICATIONS CO., INC.
AND SEARS PETROLEUM & TRANSPORT CORP.,
Appellants,
V.
DAVID J. KAPPOS, DIRECTOR, UNITED STATES
PATENT AND TRADEMARK OFFICE,
Appellee.
§
2011-1240
(Reexamination No. 95/O00,136)
Appeal from the United StateS Patent and Trademark
Ofiice, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
Upon consideration of Sears Eco1ogica1 Applications
Co., Inc. and Sears Petro1eum & Transport Corp.’s motion
to voluntarily dismiss their appeal,
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed

SEARS ECOLOGICAL V. KAPPOS
(2) Each side shall bear its own costs.
1_1A¥. 13. 2011
Date
cc: Wil1iam R. Hansen, Esq.
Raymond T. Chen, Esq.
s21
FoR THE CoURT
/s/ J an Horbaly
J an Horbaly
Clerk
Issued As AMandate:  1 3 
F l D
l|.S. COU
Fset1Paes:°“
l‘1AY' l_3 2011
.IA|||'|0RBAL¥
CLERK